Luke, J.
Conceding, but not admitting, that the exceptions pendente lite are without merit, we do not think that the evidence authorized the jury to find that the plaintiff executor was entitled to recover for extraordinary services rendered as coexecutor of the estate. See Pearce v. Smith, 38 Ga. App. 413 (144 S. E. 43); Civil Code (1910), § 4067. An allowance for such services can be made only when they were of an extraordinary character. It should not be made for the performance of any of the duties ordinarily incident to the administration of the estate. 24 C. J. 988, § 2423. In our opinion the verdict allowing compensation for extraordinary services was unauthorized, and the court erred in refusing to grant a new trial.

J udgment reversed.


Broyles, C. J., and J enlcins, P. J., concur.